Citation Nr: 1112753	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis, lumbar spine, L5-S1 (claimed as back pain and nerve damage in back).

2.  Entitlement to service connection for cervical spondylosis, C4-C6 (claimed as nerve damage in neck), to include as secondary to degenerative arthritis, lumbar spine, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision, issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for degenerative arthritis, lumbar spine, L5-S1 and for cervical spondylosis, C4-C6.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues of entitlement to service connection for a bilateral shoulder disorder, as secondary to a lumbar spine disorder, and entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, were raised by the record at the Veteran's Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

As an initial matter, the Board notes that the Veteran has indicated that he believes that his neck disorder is secondary to his back disorder.  The Veteran has not been informed about what he would need to show to establish service connection on a secondary basis, to include as due to aggravation.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran must be provided with this notice.

At his hearing, the Veteran testified that he fell on his back while serving on an "RTAPS" in Fairbanks, Alaska, in June 1977, and lay on the ice until he was transported to the hospital in Fairbanks, via helicopter.  He indicated that he was also seen at a hospital in Anchorage, Alaska.  On his claim form, the Veteran indicated that his back injury occurred on August 11, 1977, and that he was treated at Fort Richardson in Anchorage, Alaska.  

The Veteran's service treatment records reflect only that the Veteran was seen in July 1976, for back pain that began after starting physical training with his unit.  There are no service treatment records showing that he fell and injured his back; however, it appears that his service treatment records from his active duty in Alaska are not included in the claims file and his service dates for his period of active duty in Alaska are not part of the record.  Service treatment records show treatment in April and August 1977 in Seattle, Washington, but the Veteran separated from service in September 1977, at Fort Richardson in Alaska.  As such, the Board finds that, upon remand, the RO/AMC should confirm the Veteran's dates of service; in particular, for the time period during which he served at Fort Richardson in Alaska.  The RO/AMC should also obtain the Veteran's service personnel records, which may show that the Veteran was transported by helicopter to the hospital in Fairbanks.  In addition, the RO/AMC should obtain any service treatment records showing treatment while the Veteran was stationed in Alaska.  In this regard, the Veteran has stated that, following his fall, he was airlifted to a hospital in Fairbanks, Alaska for treatment and that he also received treatment at Fort Richardson in Anchorage, Alaska.  However, the Veteran has not specified whether his initial treatment in Fairbanks was at a military hospital or a private hospital.  Therefore, the RO/AMC should send the Veteran a request to further identify the hospital, which treated him for his back injury after his fall in Fairbanks, Alaska, and should obtain these records.   

The Veteran has also indicated that he was treated in 1982 for his back condition at a hospital named St. Margaret; however, he indicated that this hospital was closed.  As such, these records are not available.
 
The Board notes that the Veteran testified that he was in a serious motor vehicle accident following service, in which both of his legs were broken.  On remand, the RO/AMC should attempt to obtain any medical records showing this treatment.

Finally, the Veteran indicated that he began seeking treatment for his back and neck at the Montgomery VA medical center (VAMC) in 1993.  The VA medical records in the claims file reflect treatment beginning in 2006.  As such, the RO/AMC should obtain all medical records from the Montgomery VAMC since 1993.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(4)(2010).  
With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has a current lumbar spine disability, and has indicated that he injured his back in an in-service fall in 1977.  In fact, the Veteran's service treatment records reflect treatment for the Veteran's back in July 1976.  In addition, the Veteran testified that he has had ongoing back pain since service.  As such, the Board finds that the evidence of record warrants providing the Veteran with a VA examination to determine whether his current lumbar spine disorder began during or is etiologically related to service.  In addition, the examiner should opine as to whether the Veteran's cervical spine disorder is related to his lumbar spine disability, to include if his lumbar spine disorder is aggravating his cervical spine disorder beyond the natural progression of the illness.  Allen, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a corrective notice pursuant to 38 C.F.R. § 3.310 (2010), that informs him of the evidence required to establish a secondary service connection claim, to include on the basis of aggravation in accordance with the holding in Allen, supra.  The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.


2.  The RO/AMC should ask the National Personnel Records Center (NPRC) or the Veteran's service department to verify the Veteran's periods of service and to provide the Veteran's service personnel records (201 File).  

3.  The RO/AMC should obtain the Veteran's service treatment records from his active duty while serving in Alaska in 1977.  These should include any treatment at the Fort Richardson hospital in Anchorage, and at any other hospital, if identified by the Veteran, in Fairbanks, which provided treatment following his fall.  

4.  The RO/AMC should attempt to obtain records from each health care provider that the Veteran identifies that might have available records.  In particular, the RO/AMC should obtain medical records from any other hospital in Fairbanks, Alaska, that the Veteran identified as providing treatment following his fall in 1977, any treatment records from the Montgomery VAMC, showing treatment beginning in 1993, and any medical records reflecting treatment for injuries sustained in his post-service motor vehicle accident.  If records are unavailable, please have the provider so indicate.  The Veteran should also be informed of such and provided with an opportunity to submit those reports. 

5.  The RO/AMC should make arrangements for the Veteran to be afforded a VA orthopedic examination, by an appropriate examiner, to determine whether the his degenerative arthritis, lumbar spine, L5-S1, is a result of any incident in service, to include his fall in Alaska, or began to manifest during service, and to determine whether his cervical spondylosis, C4-C6 is due to or being aggravated by his lumbar spine disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be done. 
The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The VA orthopedic examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's lumbar spine condition is a result of any incident in service, to include the Veteran's fall in 1977, or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, or is due to an intervening incident, to include his post-service motor vehicle accident.  The examiner should discuss the treatment the Veteran received for his back in service in July 1976.

Then, the orthopedic examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's cervical spine disorder is directly related to service, proximately due to, or the result of, his lumbar spine disorder, and whether it is at least as likely as not (50 percent or more probability) the Veteran's lumbar spine disorder has aggravated or accelerated his cervical spine disorder beyond its natural progression.


If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the VA examiner should specify which symptoms/diagnoses are related to which factors/events.  The VA examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the VA examiner should state the reason why.

6.  After completion of the above, the RO/AMC should readjudicate the Veteran's claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

